         Case 1:21-cr-00035-EGS Document 111 Filed 09/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :      Criminal No. 21-CR-35 (EGS)
                                             :
JEFFREY SABOL,                               :
                                             :
                      Defendants.            :


   NOTICE OF GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR
                BOND RECONSIDERATION / RE-OPENING

       The United States of America respectfully provides notice of its opposition to Defendant

Jeffrey Sabol’s August 23, 2021 Motion for Bond Reconsideration / Re-Opening.

       The defendant is currently detained because this Court found (1) by clear and convincing

evidence, that no condition or combination of conditions will reasonably assure the safety of any

other person and the community were the defendant to be released pending trial; and (2) by a

preponderance of the evidence, that no condition or combination of conditions will reasonably

assure the defendant’s appearance as required if he were to be released pending trial. See

Memorandum Opinion as to Jeffrey P. Sabol, ECF No. 56. Since the Court issued its April 14,

2021 Memorandum Opinion, the Government has identified at least two additional assaults against

law enforcement officers that the defendant committed on January 6, 2021, along with additional

conduct that interfered with law enforcement on January 6, 2021. Because of this conduct and

other evidence developed during the course of this investigation, on August 4, 2021, the defendant

was indicted on five additional felony charges in a superseding indictment.          See Second

Superseding Indictment, ECF No. 92. Accordingly, the government opposes the defendant’s

pretrial release because the defendant remains a danger to the community and a flight risk.
         Case 1:21-cr-00035-EGS Document 111 Filed 09/10/21 Page 2 of 2




       As directed in the Court’s September 9, 2021 Minute Order, the United States will file its

memorandum of points and authorities in opposition, along with its additional exhibits, no later

than September 17, 2021.


                                              Respectfully submitted,

                                              CHANNING PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                               /s/ Colleen D. Kukowski
                                              Colleen D. Kukowski
                                              DC Bar No. 1012458
                                              Benet J. Kearney
                                              NY Bar No. 4774048
                                              Assistant United States Attorneys
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2646 / (212) 637 2260
                                              Colleen.Kukowski@usdoj.gov /
                                              Benet.Kearney@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I certify that a copy of the Government’s Motion for Pretrial Detention was served on all

counsel of record via the Court’s electronic filing service.




                                               /s/ Colleen D. Kukowski
                                              COLLEEN D. KUKOWSKI
                                              Assistant United States Attorney


Date: September 10, 2021
